Judgment unanimously affirmed.. Memorandum: The People do not have to prove as an element of robbery in the first degree (Penal Law, § 160.15, subd 3) that a defendant knew that his accomplices intended to use, or threatened the immediate use of, a dangerous instrument (cf. People v Gomez, 87 AD2d 829). Mental culpability with respect to any of the aggravating factors that elevate a robbery to one in the first degree need not be established. (Appeal from judgment of Supreme Court, Monroe County, Boomer, J. — robbery, first degree, and other offenses.) Present — Dillon, P. J., Doerr, Denman, O’Donnell and Schnepp, JJ.